CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends UNAUDITED (THOUSANDS, EXCEPT RATIOS) 2008 2007 2006 2005 2004 Earnings from continuing operations $ 102,141 $ 151,789 $ 74,670 $ 182,978 $ 66,119 Equity income (loss) and dividends from investees 10,648 (84,327 ) 6,201 (77,765 ) 2,406 Income tax expense 18,457 70,772 42,049 115,951 35,864 Earnings from continuing operations before income taxes $ 131,246 $ 138,234 $ 122,920 $ 221,164 $ 104,389 Fixed charges: Interest, long-term debt $ 53,969 $ 39,903 $ 40,138 $ 35,780 $ 47,244 Interest, other (including interest on short-term debt) 15,831 9,236 5,111 3,260 2,945 Amortization of debt expense, premium, net 2,242 1,972 1,867 2,399 3,261 Portion of rentals representative of an interest factor 523 558 506 284 286 Total fixed charges $ 72,565 $ 51,669 $ 47,622 $ 41,723 $ 53,736 Earnings from continuing operations before income taxes $ 131,246 $ 138,234 $ 122,920 $ 221,164 $ 104,389 Plus:total fixed charges from above 72,565 51,669 47,622 41,723 53,736 Plus:amortization of capitalized interest 407 407 407 407 485 Earnings from continuing operations before income taxes and fixed charges $ 204,218 $ 190,310 $ 170,949 $ 263,294 $ 158,610 Ratio of earnings to fixed charges 2.81 x 3.68 x 3.59 x 6.31 x 2.95 x Total fixed charges from above $ 72,565 $ 51,669 $ 47,622 $ 41,723 $ 53,736 Preferred stock dividends 55 480 1,772 1,922 2,741 Total fixed charges and preferred stock dividends $ 72,620 $ 52,149 $ 49,394 $ 43,645 $ 56,477 Ratio of earnings to combined fixed charges and preferred stock dividends 2.81 x 3.65 x 3.46 x 6.03 x 2.81 x
